DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 8/10/2020 has been received and considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 31 from paragraph 52.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph 48, the third line, should “second end 16” actually be “first end 16” per paragraph 41?  
Appropriate correction is required.
Claim Objections
Claims 15 and 20 are objected to because of the following informalities:  
Claim 15, commas (“,”) should be inserted in line 2 following “inlet” and “outlet” similar to claims 1 and 8.  
Claim 20, “a second gear” should be --the second gear-- as “a second gear” was already recited in claim 19.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
control element in claims 1, 8, and 15, corresponding in structure to the valve head 223, and trigger mechanism, corresponding to an unknown structure in claims 1, 10, and 17.
*It is noted “actuator assembly” recites sufficient structure to not be interpreted under 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1, 10, and 17 recite “a trigger mechanism” which has been interpreted under 112(f) above.  However, the specification does not describe any specific structure the performs the recited means of preventing rotation of the shaft in a first mode of operation and releasing the shaft to allow rotation in a second mode of operation.  Paragraphs 53-55 merely recite similar language to that of claims 1, 10, and 17 and that the trigger mechanism is somehow responsive to fluid pressure and either prevents the rotation of the shaft of allows rotation of the shaft.  It is unknown how the trigger mechanism is performing this function and thus there does not appear to be possession of the claimed invention.
Claims 2-7 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 112(b), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “trigger mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure in the specification of specific structure that allows for the prevention of rotation in a first mode of operation and releases the shaft in a second mode of operation.  Further, it is unknown how this mechanism is or would be responsive to fluid pressure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 11, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stehling (U.S. 4,580,596).
Stehling discloses a fluid control device comprising: a body (3) having an inlet (5), an outlet (7), and a fluid flow path between the inlet and the outlet; a seat (at the area of 13 in fig. 1); a control element (15) that is coupled to a stem (19), wherein the control element and the stem are movable 
Regarding claim 9, Stehling further discloses wherein the shaft is operatively coupled to the stem via a Scotch yoke mechanism (29, 31, see col .2, ll. 33-35 and col. 4, ll. 28-36).
Regarding claim 11, Stehling further discloses wherein the actuator assembly further comprises a handle (59) that is positioned outside of the valve body, and wherein the handle is operatively coupleable to the shaft and is configured to facilitate rotation of the shaft in the first rotational direction to move the control element in the first translational direction from the closed position to an open position in which the control element is separated from the seat (col. 5, ll. 3-15).
Regarding claim 15, Stehling discloses a fluid control device comprising: a valve body (3) having an inlet (5) an outlet (7) and a fluid flow path between the inlet and the outlet; a seat (at the area of 13 in fig. 1); a valve assembly including a control element (15) and a stem (19) that is coupled to the control element, the control element and the stem being movable along a first axis and biased toward a closed position in which the control element engages the seat (via 27); and an actuator assembly including a first portion disposed inside the valve body (the portion of 33 near numeral 35 and 37 in fig. 1) and a second portion that is accessible outside the valve body (the top portion of 33 outside of 3 including 61 and 59), the first portion including a first shaft (the lower portion of 33) that is operatively coupled to the valve assembly, the second portion including a second shaft (the upper portion of 33 and 61 and 59) operatively coupled to the first shaft (as at least 33 is integrally formed); wherein rotational motion of the first shaft in a first rotational direction causes movement of the stem and the control element in a first translational direction (col. 4, ll. 61 – col. 5, ll. 2).

Regarding claim 18, Stehling further discloses wherein the second portion of the actuator assembly further comprises a handle (59) that is operatively coupled to the first shaft and is configured to facilitate rotation of the first shaft in the first rotational direction to move the control element along the first axis in the first translational direction from the closed position to an open position in which the control element is separated from the seat (col. 5, ll. 3-15).

Claim(s) 8, 11-15, (assuming claim 14 is supposed to depend from claim 13), and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stehling et al. (U.S. 5,178,185)(hereinafter “Stehling2”.
Stehling2 discloses a fluid control device comprising: a body (30, 48) having an inlet (34), an outlet (near 64 in fig. 5), and a fluid flow path between the inlet and the outlet; a seat (at 100, 98 in fig. 5); a control element (92) that is coupled to a stem (88), wherein the control element and the stem are movable along a longitudinal axis and biased toward a closed position (via 102), in which the control element engages the seat; and an actuator assembly including a shaft (108 and handle 29) that is operatively coupled to the stem; wherein rotational motion of the shaft in a first rotational direction causes movement of the stem and the control element in a first translational direction to separate the control element from the seat (by rotation of the handle, see col. 5, ll. 3-64).
Regarding claim 11, Stehling2 further discloses wherein the actuator assembly further comprises a handle (29) that is positioned outside of the valve body, and wherein the handle is operatively coupleable to the shaft and is configured to facilitate rotation of the shaft in the first rotational direction to move the control element in the first translational direction from the closed position to an open 
Regarding claim 12, Stehling2 further discloses wherein the shaft is operatively coupled to a first gear (120).
Regarding claim 13, Stehling2 further discloses wherein the handle is operatively coupleable to a second gear that is engaged with the first gear (140).
Regarding claim 14, Stehling2 further discloses wherein the second gear is smaller than the first gear (see figs. 4 and 5).
Regarding claim 15, Stehling2 discloses a fluid control device comprising: a valve body (30, 48) having an inlet (34) an outlet (near 64 in fig. 5) and a fluid flow path between the inlet and the outlet; a seat (at 100, 98 in fig. 5); a valve assembly including a control element (92) and a stem (88) that is coupled to the control element, the control element and the stem being movable along a first axis and biased toward a closed position (via 102) in which the control element engages the seat; and an actuator assembly (including 108 and 144 and 29 and 146) including a first portion (108) disposed inside the valve body and a second portion (144) that is accessible outside the valve body (as it is not within 30 or 48), the first portion including a first shaft (108) that is operatively coupled to the valve assembly, the second portion including a second shaft (144) operatively coupled to the first shaft; wherein rotational motion of the first shaft in a first rotational direction causes movement of the stem and the control element in a first translational direction (by rotation of the handle, see col. 5, ll. 3-64).
Regarding claim 18, Stehling2 further discloses wherein the second portion of the actuator assembly further comprises a handle (29) that is operatively coupled to the first shaft and is configured to facilitate rotation of the first shaft in the first rotational direction to move the control element along the first axis in the first translational direction from the closed position to an open position in which the control element is separated from the seat (by rotation of the handle, see col. 5, ll. 3-64).

Regarding claim 20, Stehling2 further discloses wherein the first shaft is operatively coupled to the first gear and the handle is operatively coupled to a second gear that is engaged with the first gear (see figs. 4 and 5).

Double Patenting
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-9 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 20 of copending Application No. 16/906624 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claims recite a fluid control valve with a body, fluid ports, a control element, stem, actuator assembly, and Scotch yoke, claims 15 and 20 of the ‘624 application similarly recite a fluid control valve with a body, fluid ports, a control element, stem, actuator assembly, and Scotch yoke.  Claim 15 of the ‘624 application differs in that the claim additionally recites a transmission mechanism to deliver an output rotational velocity that is different than the input rotational velocity.  .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Istre, Jr. (U.S. 7,040,339) discloses a reciprocating valve with a Scotch yoke type mechanism and a handle that rotates to drive reciprocation of the valve.
Telep et al. (U.S. 10,473,232) discloses a valve assembly with a split linkage mechanism that has both a Scotch yoke and a gear assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753